
	
		II
		111th CONGRESS
		2d Session
		S. 3174
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 25, 2010
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Patient Protection and
		  Affordable Care Act to provide for participation in the Exchange of the
		  President, Vice President, Members of Congress, political appointees, and
		  congressional staff.
	
	
		1.Short titleThis Act may be cited as the
			 Health Reform Accountability
			 Act.
		2.Participation of President, Vice President,
			 Members of Congress, political appointees, and Congressional staff in the
			 exchange
			(a)In generalSection 1312(d)(3)(D) of the Patient
			 Protection and Affordable Care Act is amended to read as follows:
				
					(D)President, Vice President, Members of
				Congress, political appointees, and Congressional staff in the
				exchange
						(i)In generalNotwithstanding chapter 89 of title 5,
				United States Code, or any provision of this title—
							(I)the President, Vice President, each Member
				of Congress, each political appointee, and each Congressional employee shall be
				treated as a qualified individual entitled to the right under this paragraph to
				enroll in a qualified health plan in the individual market offered through an
				Exchange in the State in which the individual resides; and
							(II)any employer contribution under such
				chapter on behalf of the President, Vice President, any Member of Congress, any
				political appointee, and any Congressional employee may be paid only to the
				issuer of a qualified health plan in which the individual enrolled in through
				such Exchange and not to the issuer of a plan offered through the Federal
				employees health benefit program under such chapter.
							(ii)Payments by Federal
				governmentThe Secretary, in
				consultation with the Director of the Office of Personnel Management, shall
				establish procedures under which—
							(I)the employer contributions under such
				chapter on behalf of the President, Vice President, each Member of Congress,
				each political appointee, and each Congressional employee are determined and
				actuarially adjusted for individual or family coverage, rating areas, and age
				(in accordance with clauses (i) through (iii) of section 2701(a)(1)(A) of the
				Public Health Service Act); and
							(II)the employer contributions may be made
				directly to an Exchange for payment to an issuer.
							(iii)Political appointeeIn this subparagraph, the term
				political appointee means any individual who—
							(I)is employed in a position described under
				sections 5312 through 5316 of title 5, United States Code, (relating to the
				Executive Schedule);
							(II)is a limited term appointee, limited
				emergency appointee, or noncareer appointee in the Senior Executive Service, as
				defined under paragraphs (5), (6), and (7), respectively, of section 3132(a) of
				title 5, United States Code; or
							(III)is employed in a position in the executive
				branch of the Government of a confidential or policy-determining character
				under schedule C of subpart C of part 213 of title 5 of the Code of Federal
				Regulations.
							(iv)Congressional employeeIn this subparagraph, the term
				Congressional employee means an employee whose pay is disbursed by
				the Secretary of the Senate or the Chief Administrative Officer of the House of
				Representatives.
						.
			(b)Effective
			 dateThe amendment made by
			 this section shall take effect as if included in the Patient Protection and
			 Affordable Care Act.
			
